Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the terminal disclaimer overcomes the double patenting rejection of record.  The specification discloses measuring methylation of sets of 8 markers (see pg. 5, 3rd paragraph).  The claims are patent eligible because the claims are not directed to a judicial exception.  Even arguendo the claims were directed to a judicial exception, the claim recites significantly more because the claim includes additional elements which include amplifying bisulfite treated genomic DNA using primers specific for 8 or less markers of CHST2 and VAV3, and measuring methylation level of CHST2 and VAV3 by methylation specific PCR, quantitative methylation specific PCR, methylation sensitive DNA restriction enzyme or bisulfite genomic sequencing PCR.  Additionally, the prior art does not teach or reasonably suggest using primers specific for 8 or less markers at least including CHST2 and VAV3.  The closest prior art is Naumov (2013) however Naumov does not disclose the combination of CHST2 and VAV3 or disclose methylation analysis of 8 or less markers including CHST2.  The cited prior art does not teach or reasonably suggest methylation analysis of 8 or less markers including at least CHST2 and VAV3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634